           Case 1:21-cv-02047-CRC Document 1-3 Filed 07/29/21 Page 1 of 2



                    SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                                  CIVIL DIVISION


WENDA HARBOUR,

                  Plaintiff,                                    Case No. 2021 CA 002148 B

         v.

UNIVERSITY CLUB OF WASHINGTON
AND ITS BOARD OF GOVERNORS 1,

                  Defendant.


                            NOTICE OF FILING NOTICE OF REMOVAL

         PLEASE TAKE NOTICE that, on this date, Defendant University Club of Washington

(“Defendant”) filed with the United States District Court of the District of Columbia its Notice of

Removal, a copy of which is attached to this Notice of Filing.

Dated: July 29, 2021                                          /s/ Ethan D. Balsam
                                                             Ethan D. Balsam (Bar No. 975239)
                                                             Chelsea Smialek (Bar No. 1048398)
                                                             LITTLER MENDELSON P.C.
                                                             815 Connecticut Avenue NW, Suite 400
                                                             Washington, DC 20006.4046
                                                             Telephone: 202.842.3400
                                                             Facsimile: 202.842.0011
                                                             ebalsam@littler.com
                                                             csmialek@littler.com

                                                             Attorneys for Defendant




1
  Plaintiff identifies the “Board of Governors” in the caption, but the Board of Governors is not an entity separate from
the University Club of Washington, nor was the Board of Governors identified as a separate party on the docket for
the Superior Court of the District of Columbia.
         Case 1:21-cv-02047-CRC Document 1-3 Filed 07/29/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that, on July 29, 2021, a copy of the foregoing was served by first class

mail, postage prepaid, upon the following:

                             Donald M. Temple
                             Law Offices of Donald Temple
                             1310 L St, NW, Suite 750
                             Washington, DC 20005

                             Counsel for Plaintiff

                                                      /s/ Ethan D. Balsam
                                                     Ethan D. Balsam




                                               2
